Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The applicant’s amendment and response filed on 01/19/2022 have been fully considered and made of record.  The amendments and arguments presented are convincing and as such the objection to the specification, claims and rejection of claims 1-15 under 112(b), second paragraph have been withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Closest prior art of JPS62102978(A) teaches that conventionally, the elastic range angle method has been widely adopted as a method tightening a screw at a predetermined angle from its seating point.  In this method, since it is difficult to determine the seating point of the bolt, the bolt is tightened to a predetermined torque value, and then the bolt is tightened while reaching a predetermined angle. However, the tightening angle until reaching said torque value varies depending on the coefficient of friction of the screw, and the axial force obtained when tightening only a predetermined angle from the said torque value.  As a result, there is a drawback that the axial force cannot be accurately managed. In view of this conventional method, JPS62102978(A) provides a method of tightening a screw which can accurately control the subsequent axial force. The method includes tightening at a predetermined angle from the time when the screw is seated, from the time when the tightening torque reaches the first predetermined torque value after the screw is tightened and seated. 
	Regarding claim 1, the prior art fails to teach or fairly suggest a screw fastening apparatus including a torque value difference detector which detects a number of torque value differences, each of the torque value differences being a difference of the torque values detected at intervals of a constant rotational angle; a slip detector which detects a slip of the screw member with respect to the member to be fastened, from an average of the torque value differences; and a screw fastening discontinuing unit which instructs to discontinue the screw fastening when the slip is detected by the slip detector in combination with the rest of the claim limitations.
Regarding claim 9, the prior art fails to teach or fairly suggest a screw fastening method including steps of detecting a number of torque value differences by a torque value difference detector, each of the torque value differences is a difference of the torque values detected at intervals of a constant rotational angle; detecting a slip of the screw member with respect to the member to be fastened by a slip detector, from an average of the torque value differences; and instructing to discontinue the screw fastening by a screw fastening discontinuing unit when the slip is detected by the slip detector in combination with the rest of the claim limitations.
Regarding claim 17, the prior art fails to teach or fairly suggest a screw fastening apparatus including a processor configured to obtain the theoretical seating point by extrapolating a torque increased ratio, which is a quotient obtained by dividing a torque value difference between a first torque value and a second torque value by a predetermined unit rotational angle of the screw member; detect a number of torque value differences, each of the torque value differences is a difference of the torque values detected at intervals of a constant rotational angle of the screw member; detect a slip of the screw member, with respect to the member to be fastened, from an average of the torque value difference differences; and instruct to discontinue the screw fastening when the slip is detected in combination with the rest of the claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        01/29/2022